DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 02/21/2022 have been entered. Claims 1-3, 5-6 and 8-11 are pending in the application.
Response to Arguments
Applicant’s arguments filed 02/21/2022 have been fully considered but are not persuasive.
The first full paragraph of page 5 of applicant’s response states that “Claim 1 has been amended to indicate the process produces nanosheets or doped nanosheets and to clarify the produced nanosheets or doped nanosheets are "of" and not merely from the referenced bulk crystalline material having a layered structure. In other words, that proposed amendment is intended to make it explicitly clear the product of the process presents as either nanosheets that are representative of the bulk crystalline material per se or doped nanosheets thereof.”

Applicant further states that “the background indicates an aim of the present application is in fact to not use wet ball milling as it "introduces contaminants which may be difficult to remove, consequently affecting nanosheet properties and applications"” (see pg. 5, ¶ 2 of applicant’s response). Using graphene as an example of a bulk crystalline material, applicant then states that “Graphene per se is essentially just pure graphene” (pg. 6, ¶ 1) as the basis for the statement that “Considering the disclosure in Zhu first, while the document presents a title of "one-step preparation of graphene nanosheets via ball milling of graphite....", that title is somewhat misleading in the sense that the ball milling taught in the document does not in fact produce graphene per se [i.e., essentially just pure graphene] in a one-step ball milling process” (pg. 7, ¶ 1).
In response, examiner notes that the claims do not require the production of essentially pure products. Nevertheless, even if they did, applicant admits that the wet ball-milling process of Bozalina “certainly does disclose producing graphene nanosheets from graphite by ball milling” (pg. 8, ¶ 3), meaning that Bozalina discloses producing nanosheets of graphine per se. But that statement is a clear contradiction of applicant’s arguments that wet ball-milling introduces contaminants and therefore cannot produce graphene per se. So either graphene nanosheets are not necessarily essentially pure graphene, as applicant alleges, or Bozalina does not in fact teach them. Most likely it is that graphene nanosheets are not necessarily essentially pure graphene, which is why Zhu, undoubtedly a skilled artisan, refers to the produced nanosheets as graphene nanosheets. And because applicant considers the contaminated per se, then under broadest reasonable interpretation the graphene nanosheets of Zhu are as well.
Applicant further argues that “The Examiner points out Zhu discloses producing nanosheets from graphite by ball milling it in the presence of dry ice (i.e. solid CO2). The Examiner considers the dry ice to be a form of reactive gas. While perhaps a moot point in the light of comments below, technically dry ice is a solid not a gas. If the intention for Zhu was to conduct the ball milling in gaseous CO2 it would have been much simpler to introduce gaseous CO2 into the ball milling apparatus and not solid CO2. Accordingly, it is submitted that the teaching in Zhu is directed toward using solid CO2 and not gaseous CO2” (pg. 6, ¶ 4).
In response, the examiner freely admits that Zhu begins the milling process with solid CO2. However, there is no indication or suggestion in Zhu that the milling is carried out in an atmosphere suitable to keep the CO2 in a solid phase. That is a crucial and important detail for Zhu to overlook if that is truly what is intended. It is far more likely, and the examiner’s position, that Zhu does not in fact intend for the CO2 to remain in solid phase, which means that as the solid CO2 melts it transforms into gaseous CO2.
Applicant argues that “While Jeon may disclose the use of ammonia or hydrocarbon gas, when considering its relevance it is important to appreciate the direction of that document is to produce functionalised graphitic material. Apart from the fact that Jeon does not relate to producing nanosheets in the first place, as with Zhu, Jeon therefore also directs those skilled in the art to produce functionalised products and not nanosheets or doped nanosheets of a bulk crystalline material” (pg. 8, ¶ 1).

Lastly, applicant argues that “The pending claims explicitly exclude wet ball milling. As is well known to those skilled in the art, prior art documents like Bozalina teach use of a liquid media is required to produce nanosheets from a bulk crystalline material (i.e. graphene from graphite). Those documents do not in fact teach or suggest that specific ball milling parameters are to be used to obtain the nanosheets. Bozalina itself directs those skilled in the art away from the claims in the present application by teaching the nanosheets are to be produced by a wet ball milling approach” (pg. 8, ¶ 4).
In response, even though Bozalina does not disclose a dry ball milling process, Bozalina teaches ball milling graphite to produce graphene nanosheets, and adjusting milling parameters. Therefore, for at least those reasons, Bozalina is relevant and pertinent to applicant’s disclosure. Examiner notes that Bozalina is only being relied on to teach the concept of adjusting milling parameters such as milling speed, and such an adjustment is not exclusive to wet ball milling processes. Zhu discloses optimizing speed and thus it would be obvious in view of Bozalina to adjust the speed to optimize it. Therefore, the modification of Zhu in view of Bozalina is proper.
In conclusion, all pending claims stand rejected. The prior art rejections from the most recent Office Action are reproduced below for convenience.
Claim Objections
Claim 1 is objected to because of the following informalities: it appears “nanosheets and doped nanosheets” (ln. 5) should read ‘nanosheets or doped nanosheets’ to be consistent with the preamble. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature of Zhu et al. (‘One-step preparation of graphene nanosheets via ball milling of graphite and the application in lithium-ion batteries’), in view of Jeon et al. (US 2013/0018204 A1), and further in view of Bozalina et al. (US 2016/0185603 A1), hereinafter ‘Zhu’, ‘Jeon’, and ‘Bozalina’.
Regarding claim 1: Zhu discloses a process for producing nanosheets from a bulk crystalline material having a layered structure (pg. 3677, col. 2, ¶ 1, “layered graphite”; pg. 3678, col. 1, ¶ 1, “crystallinity of…GNs”; see Abstract, GNs are graphene nanosheets) the process comprising providing a dry ball milling apparatus (Abstract); and
using the dry ball milling apparatus to ball mill the bulk crystalline material (pg. 3676, last two lines, through pg. 3677, ln. 2) in a reactive gas (pg. 3677, col. 2, ¶ 1, “chemical reaction between dry ice and pristine graphite”),

Zhu is silent regarding the reactive gas being selected from ammonia and a hydrocarbon.
However, Jeon teaches dry milling graphite in the presence of ammonia gas or a hydrocarbon (¶ [0030], “gas phase agents may include…methane, ethane…ammonia”). Jeon further teaches that doing so produces graphitic material having more superior physical and electrical characteristics (¶ [0020]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu such that the dry ball milling of the graphite is performed in the presence of ammonia or a hydrocarbon, thereby obtaining graphitic material having more superior physical and electrical characteristics, as taught by Jeon.
Zhu is also silent regarding wherein the nanosheets (i) are produced by adjusting one or more ball milling parameters selected from milling time, milling speed, milling ball size and milling ball-to-bulk crystalline material weight ratio.
However, Bozalina further teaches a process of wet ball milling graphite, and that a “reduction in thickness can be obtained without a substantial reduction in lateral (in-plane) size of the thinned graphite, depending on factors such as the rotation speed of the milling process [i.e. milling speed, as claimed], etc., resulting in an increase in the aspect ratio indicating an efficient process and a high quality product” (¶ [0073]).

Regarding claim 2, which depends on claim 1: Zhu discloses the material is graphite (pg. 3677, col. 2, ¶ 1).
Regarding claim 3, which depends on claim 1: the modification of Zhu in view of Jeon set forth in claim 1 above teaches the reactive hydrocarbon gas is methane or ethane (¶ [0030] of Jeon).
Regarding claim 5, which depends on any one of claims 1-3: the modification of Zhu in view of Jeon set forth in claim 1 above teaches the ball milling takes place using a mixture of the reactive gases (¶ [0013]). Therefore, because all the limitations of the claimed process have been taught, the examiner takes the position that the claimed doped nanosheets must be produced as a natural result of following the steps.
Regarding claim 8, which depends on any one of claims 1-3: Zhu discloses the ball milling takes place for less than 30 hours (pg. 3677, col. 1, lns. 6-9).
Regarding claim 9, which depends on any one of claims 1-3: Zhu discloses the ball milling speed is 150 rpm (see the ¶ bridging pgs. 3676, 3677). 
Regarding claim 10, which depends on any one of claims 1-3: Zhu discloses the milling ball size ranges form 1-25 mm in diameter (pg. 3677, lns. 2-6).
Regarding claim 11, which depends on any one of claims 1-3: the modification of Zhu in view of Jeon and Bozalina set forth in claim 1 above is silent regarding wherein the milling ball-to-bulk crystalline material weight ratio ranges from 5:1 to 20:1.
However, Bozalina further teaches that the “ball milling process can be carried out efficiently when the grinding media (e.g., the milling balls) are proportional to the crystalline graphite. The proportionality can be in weight, size, volume, density, etc.” (¶ [0057]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon such that the milling ball-to-bulk crystalline material weight ratio ranges from 5:1 to 20:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill and/or experimentation in the art (MPEP 2144.05).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature of Zhu, in view of Jeon and Bozalina, and further in view of Wu et al. (CN 104577063 A), hereinafter ‘Wu’.
Regarding claim 6, which depends on any one of claims 1-3: the modification of Zhu in view of Jeon and Bozalina set forth in claim 1 above is silent regarding the material comprising a mixture of bulk crystalline materials having layered structures, and the mixture is milled in the dry ball milling apparatus to produce composite nanosheets.
However, Wu teaches a method for producing a composite negative pole material (“WS2-MoS2-C”) by ball milling a mixture of tungsten disulphide (WS2), molybdenum disulphide (MoS2), and graphite (C), thereby producing a material with good electrochemical properties 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu such that the material comprises a mixture of bulk crystalline materials having layered structures, and the mixture is milled in the dry ball milling apparatus to produce composite negative pole nanosheets, as taught by Wu.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753